DETAILED ACTION
The current office action is in response to the communication filed on 7/22/21.
Claims 1-9 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 7/22/21 are considered by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/797,699, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The limitations of claims 1-9 are not fully supported by the disclosure of the Provisional Application No. 62/797,699. For example, claim 1 at least, in part, recites “facilitating direct transmission of the custom media from the selected media provider to the media requestor; and while the custom media is being transmitted, receiving, at the server-side software application, real-time directives from the media requestor, via the client-side software application, and providing the selected media provider, via the provider-side software application, the real-time directives from the media requestor, wherein the custom media is transmitted directly from the selected media provider, via the provider-side software application, to the media requestor, via the client-side software application, by way of a sideband peer-to-peer network that does not require communications between the server-side software application and the client-side software application or between the server-side software application and the provider-side software application to transmit the custom media.” However, the disclosure of the Provisional Application merely describes a user holding a cellular telephone configured as a REQUESTOR may be located in Houston, Texas. That user may want to see what is currently going on in Times Square in New York City, New York. The user opens the application on his cellular phone and is presented a map. He can then zoom in on Times Square and make a request to any device configured as a PROVIDER. A PROVIDER device (or multiple PROVIDER devices) may then elect to respond and thus begin providing audio and video.
Accordingly, claims 1-9 are not entitled to the benefit of the prior application.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “PCM,” “KHz,” “HEIC” ([0003]), “GPS” [0033], etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Claim Objections
Claims 2-3, 5-6 and 8 are objected to because of the following informalities:
The limitation “…available media providers…” in claim 2, lines 2-3, should be “…the available media providers…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 3, lines 2-3.
Claim 5 should end with a period (“.”). Appropriate correction is required.
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in claim 6, the abbreviation/acronym “GPS” is used before it is expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The limitation “…custom media…” in claim 8, lines 1 and 2, should be “…the custom media…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term “their” renders the claim vague and indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Regli et al.” (US PGPUB 2013/0155246) (Hereinafter Regli) in view of “Bentovim et al.” (US PGPUB 2019/0379940) (Hereinafter Bentovim), and further in view of “Bouknight” (US PGPUB 2014/0101781).
With respect to claim 1, Regli teaches a method of custom real-time media on demand (Abstract) comprising:
receiving, at a server-side software application, a request for custom media to be generated in real-time at or near a service location that is specified by a media requestor via a client-side software application (requestor 601 sends a request for location-specific image data of a certain location to the broker 602; Fig. 6, [0067]); 
determining, at the server-side software application, available media providers that are located at or near the specified service location, wherein the available media providers provide the server-side software application their current location via a provider-side software application (broker 602 has accepted the image request and identifies the best-matching producer or producers 603-605 to the service depending on the current geographical location of the producer(s); Figs. 6-7, [0066], [0068], [0070]-[0071]);
providing, from the server-side software application to the client-side software application, information relating to the available media providers located at or near the media requestor's specified service location (broker 602 sends a producer proposal to the requestor 601. Said producer proposal includes information regarding the producers 603-605 interested in participating; Fig. 6, [0077]); 
receiving, at the server-side software application, the media requestor's selection of a media provider selected from the available media providers, wherein the media requestor provides the selection from the client-side software application (requestor 601 sifts through the producers in the producer proposal and decides for one or more of them. The requestor 601 sends a producer selection identifying the selected producer or producers to the broker 602; Fig. 6, [0077]-[0078]); and
facilitating transmission of the custom media from the selected media provider to the media requestor (broker 602 sends an image request to the selected producers and the selected producer follows the instructions specified by the image request and produces the image material. The image material is sent to the broker 602 by an image response. Said image response is forwarded by the broker 602 to the requestor 601; Fig. 6, [0079]-[0080]).
Regli does not teach while the custom media is being transmitted, receiving, at the server-side software application, real-time directives from the media requestor, via the client-side software application, and providing the selected media provider, via the provider-side software application, the real-time directives from the media requestor.
However, Bentovim teaches while the custom media is being transmitted, receiving, at the server-side software application, real-time directives from the media requestor, via the client-side software application, and providing the selected media provider, via the provider-side software application, the real-time directives from the media requestor (instructions (e.g., to direct the recorder to do something or to take control of the recording device) are received from a viewer device during streaming of a real-time event. The instructions are presented to the recorder by voice or text command; Figs. 1, 4 and 9, [0032], [0059]-[0060], [0074]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing real-time directives to Regli because Regli discloses sending instructions from a requestor to a producer ([0079]) and Bentovim suggests providing real-time directives to a recording device ([0057]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bentovim in the Regli system in order to enhance the media viewing experience.
Furthermore, Regli does not teach facilitating direct transmission of the custom media from the selected media provider to the media requestor; and wherein the custom media is transmitted directly from the selected media provider, via the provider-side software application, to the media requestor, via the client-side software application, by way of a sideband peer-to-peer network that does not require communications between the server-side software application and the client-side software application or between the server-side software application and the provider-side software application to transmit the custom media.
However, Bouknight teaches facilitating direct transmission of the custom media from the selected media provider to the media requestor; and wherein the custom media is transmitted directly from the selected media provider, via the provider-side software application, to the media requestor, via the client-side software application, by way of a sideband peer-to-peer network that does not require communications between the server-side software application and the client-side software application or between the server-side software application and the provider-side software application to transmit the custom media (devices establish ad-hoc device networks to distribute real-time media content broadcasts with digitally rights managed protection through user broadcast channels to other users as viewers for consumption; Figs. 4-6, [0020], [0025], [0027]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate facilitating direct transmission of media to Regli because Regli discloses sending image material from a requestor to a producer ([0080]) and Bouknight suggests facilitating direct transmission of media ([0020]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bouknight in the Regli system in order to reduce the latency associated with media streaming.

With respect to claim 2, Regli as modified teaches the method of claim 1. Regli further teaches further comprising: receiving, at the server-side software application, location information for available media providers located at or near the service location from each available media provider's instance of the provider-side software application (producers 603-605 report their actual or blurred geographic location areas regularly to the broker 602 and the broker identifies the best-matching producer or producers 603-605 to the service depending on the current geographical location of the producer(s); Figs. 6-7, [0049], [0053], [0056], [0066], [0068], [0070]-[0071]. Note: Bentovim also teaches claim 2 (See [0046], [0061], [0068])).

With respect to claim 3, Regli as modified teaches the method of claim 1. Regli further teaches further comprising: determining, at the server-side software application, service capabilities for available media providers located at or near the service location provided by each available media provider's instance of the provider-side software application (producers 603-605 report their actual or blurred geographic location areas and capabilities regularly to the broker 602 and the broker identifies the best-matching producer or producers 603-605 to the service depending on the current geographical location and capabilities of the producer(s); Figs. 6, [0066], [0068]. Note: Bentovim also teaches claim 3 (See [0042]-[0043], [0070])).

With respect to claim 6, Regli as modified teaches the method of claim 1. Regli further teaches wherein the service location comprises an address, an intersection, a zip code, a point of interest, GPS coordinates, or latitude and longitude (requestor 601 sends a request for location-specific image data of a certain location. The certain location may be expressed as a geographical area, GPS coordinates, address, point of interest or event location, like a sport event, a concert or a demonstration; Fig. 6, [0067]. Note: Bentovim also teaches claim 6 (See [0061], [0068]-[0069], [0079])).

With respect to claim 7, Regli as modified teaches the method of claim 1. Regli further teaches wherein the custom media comprises one or more of video, audio, or photographic content (broker 602 sends an image request to the selected producers and the selected producer follows the instructions specified by the image request and produces the image material. The image material is sent to the broker 602 by an image response. Said image response is forwarded by the broker 602 to the requestor 601. The image material may be taken as still photography or video with aerial or street-view perspective; Fig. 6, [0067], [0079]-[0080]. Note: Bentovim also teaches claim 7 (See [0061], [0068], [0074])).

With respect to claim 8, Regli as modified teaches the method of claim 1. Regli further teaches wherein the request for custom media comprises one or more of a date, time, location, and type of custom media requested by the media requestor (requestor 601 sends a request for location-specific image data of a certain location. Said request may include relevant key values for the image material of interest, such as an actuality indication indicating the required or desired actuality of the images, the location, object or event to be documented, type of image, urgency of the request and potential remuneration of the image material. The certain location may be expressed as a geographical area, GPS coordinates, address, point of interest or event location, like a sport event, a concert or a demonstration. The object or event may consist of a landmark, a street, a building or an area, as well as particular events, e.g. the entrance of a train. The image material may be taken as still photography or video with aerial or street-view perspective; Fig. 6, [0067]. Note: Bentovim also teaches claim 8 (See [0061], [0068]-[0069], [0073], [0079])).

With respect to claim 9, Regli as modified teaches the method of claim 1. Regli further teaches wherein the custom media is provided from the selected media provider to the media requestor in substantially real-time (broker 602 sends an image request to the selected producers and the selected producer follows the instructions specified by the image request and produces the image material. The image material is sent to the broker 602 by an image response. Said image response is forwarded by the broker 602 to the requestor 601; Fig. 6, [0068], [0079]-[0080]. Note: Bentovim also teaches claim 9 (See [0061], [0068]-[0069], [0074], [0080])).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Regli in view of Bentovim and Bouknight, and further in view of “Sismondo et al.” (US 10,491,967) (Hereinafter Sismondo).
With respect to claim 4, Regli as modified teaches the method of claim 1. Regli does not teach further comprising: receiving, at the server-side software application, real-time questions from the selected media provider, via the provider-side software application, and providing the media requestor, via the client-side software application, the real-time questions.
However, Sismondo teaches further comprising: receiving, at the server-side software application, real-time questions from the selected media provider, via the provider-side software application, and providing the media requestor, via the client-side software application, the real-time questions (live streaming client application provides functionality for retrieving live video streams from the live streaming video service, displaying the live video streams on a display device, for enabling text chat functionality between users of the live streaming video service; col. 2, lines 48-64, col. 6, line 52 – col. 7, line 10, col. 7, lines 26-44).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving and providing real-time questions to Regli because Regli discloses sending instructions from a requestor to a producer ([0079]) and Sismondo suggests receiving and providing real-time questions (col. 2, lines 48-64).
One of ordinary skill in the art would be motivated to utilize the teachings of Sismondo in the Regli system in order to enhance the media viewing experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Regli in view of Bentovim and Bouknight, and further in view of “McNeill et al.” (US PGPUB 2016/0134717) (Hereinafter McNeill).
With respect to claim 4, Regli as modified teaches the method of claim 1. Regli does not teach further comprising: excluding, on the server-side software application, predetermined locations from being designated the specified service location.
However, McNeill teaches further comprising: excluding, on the server-side software application, predetermined locations from being designated the specified service location (each image provider can be associated in a database with a geographic criterion indicative of a travel distance or travel time that reflects how far and/or how long each image provider is willing to travel to fulfill an image request. The computer system can then use the geographic criteria associated with the image providers when deciding which image providers will be notified of an image request (e.g., comparing a distance between an image provider's current GPS location and a location for an image request with a travel distance limitation associated with that image provider to decide whether that image provider is to be notified about the image request); [0004], [0050]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate excluding predetermined locations to Regli because Regli discloses identifying producers based on location ([0079]) and McNeill suggests excluding predetermined locations ([0004]).
One of ordinary skill in the art would be motivated to utilize the teachings of McNeill in the Regli system in order to fulfill location-based media requests more effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rahja et al. US 2014/0208338. Discloses providing task based multimedia data.
Paris et al. US 2013/0124508. Discloses creating a real-time, dynamic image collection which is shared between multiple mobile device users.
Tomaszewski et al. US 2017/0064506. Discloses providing on-demand media content services based on geolocation information.
Couillard et al. US 2014/0086510 . Discloses sharing real-time electronic content among social contacts.
Gabrelyanov et al. US 2016/0072918. Discloses acquisition, management and distribution of user-generated digital media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 11, 2022